DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Applicant’s Amendment filed 06/16/2021.
Claim Rejections 35 USC 101 regarding claims 1-20 are withdrawn based on Applicant’s Amendment filed 06/16/2021.

Allowable Subject Matter
Claims 1-3, 6-12 and 15-20 are allowed and are renumbered as 1-16.  
The following is an examiner’s statement of reasons for allowance:  In interpreting the currently amended claims, in light of the Specification, and the Remarks dated 06/16/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim 1 and similar claims 10 and 19. The dependent claims being definite, further limiting and fully enabled by the Specification are also allowed.  These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163